        Case 4:18-cr-00015-BMM Document 88 Filed 05/27/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                       CR 18-15-GF-BMM-JTJ

                 Plaintiff,               AMENDED FINDINGS AND
                                          RECOMMENDATIONS
       vs.

 BRANDON LEWIS KELLY,

                 Defendant.


                                   I. Synopsis

      Defendant Brandon Lewis Kelly (Kelly) has been accused of violating the

conditions of his supervised release. Kelly admitted alleged violations 1 and 2.

Kelly denied alleged violation 3. The government failed to satisfy its burden of

proof with respect to alleged violation 3. Kelly’s supervised release should be

revoked. Kelly should be placed in custody for 8 months, with 48 months of

supervised release to follow.

                                    II. Status

      Kelly pleaded guilty to Failure to Register as a Sex Offender on

May 2, 2018. (Doc. 28). The Court sentenced Kelly to 12 months and 1 day of

custody, followed by 5 years of supervised release. (Doc. 46). Kelly’s current
        Case 4:18-cr-00015-BMM Document 88 Filed 05/27/21 Page 2 of 5



term of supervised release began on October 22, 2020. (Doc. 85 at 2).

      Petition

      The United States Probation Office filed an Amended Petition on

May 25, 2021, requesting that the Court revoke Kelly’s supervised release.

(Doc. 85). The Amended Petition alleges that Kelly has violated the conditions of

his supervised release: 1) by committing other crimes; and 2) by failing to reside at

the place approved by his probation officer.

      Initial appearance

      Kelly appeared before the undersigned for his initial appearance on

May 27, 2021. Kelly was represented by counsel. Kelly stated that he had read

the petition and that he understood the allegations. Kelly waived his right to a

preliminary hearing. The parties consented to proceed with the revocation hearing

before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on May 27, 2021. Kelly admitted

that he had violated the conditions of his supervised release: 1) by committing the

crime described in alleged violation 1; and 2) by failing to reside at the place

approved by his probation officer. Kelly denied alleged violation 3. The

government failed to satisfy its burden of proof with respect to alleged violation 3.

                                          2
        Case 4:18-cr-00015-BMM Document 88 Filed 05/27/21 Page 3 of 5



The violations that Kelly admitted are serious and warrant revocation of Kelly’s

supervised release.

      Kelly’s violations are Grade B violations. Kelly’s criminal history category

is III. Kelly’s underlying offense is a Class C felony. Kelly could be incarcerated

for up to 36 months. Kelly could be ordered to remain on supervised release for

up to 56 months, less any custody time imposed. The United States Sentencing

Guidelines call for a term of custody of 8 to 14 months.

                                   III. Analysis

      Kelly’s supervised release should be revoked. Kelly should be incarcerated

for 8 months, with 48 months of supervised release to follow. This sentence is

sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Kelly that the above sentence would be recommended

to United States District Judge Brian Morris. The Court also informed Kelly of

his right to object to these Findings and Recommendations within 14 days of their

issuance. The Court explained to Kelly that Judge Morris would consider a timely

objection before making a final determination on whether to revoke his supervised

release and what, if any, sanction to impose. Kelly stated that he wished to waive

his right to object to these Findings and Recommendations, and that he wished to

                                             3
        Case 4:18-cr-00015-BMM Document 88 Filed 05/27/21 Page 4 of 5



waive his right to allocute before Judge Morris.

The Court FINDS:

      That Brandon Lewis Kelly violated the conditions of his supervised release
      by committing the crime described in alleged violation 1; and by failing to
      reside at the place approved by his probation officer.

The Court RECOMMENDS:

      That the District Court revoke Kelly’s supervised release
      and commit Kelly to the custody of the United States Bureau of
      Prisons for a term of 8 months, with 48 months of supervised release
      to follow.

      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may

accept, reject, or modify, in whole or in part, the Findings and Recommendations.

Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocute before a




                                         4
        Case 4:18-cr-00015-BMM Document 88 Filed 05/27/21 Page 5 of 5



district court judge.

      DATED this 27th day of May, 2021.




                                     5
